     Case 3:17-cv-00410-LRH-WGC Document 53
                                         52 Filed 06/02/20
                                                  06/01/20 Page 1 of 2



 1 John K. Gallagher, Esq.
   Nevada State Bar No. 956
 2 Patrick H. Gallagher, Esq.
   Nevada State Bar No. 14875
 3 GUILD, GALLAGHER & FULLER, LTD.
   100 W. Liberty St., Ste. 800
 4 P.O. Box 2838
   Reno, NV 89505
 5 Tele: (775) 786-2366
   Fax: (775) 322-9105
 6 jgallagher@ggfltd.com
   pgallagher@ggfltd.com
 7

 8 Attorneys for Plaintiff Reno
     Technology Center 1, L.L.C.
 9

10                               UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA

12 RENO TECHNOLOGY CENTER 1, L.L.C., a          )        Case No. 3:17-cv-00410-LRH-WGC
   Washington limited liability company,        )
13                                              )        STIPULATION AND ORDER FOR
                           Plaintiff,           )        DISMISSAL WITH PREJUDICE
14         v.                                   )
                                                )
15 NEW CINGULAR WIRELESS PCS, LLC, a )
   Delaware limited liability company; and DOES )
16 I-X, inclusive,                              )
                            Defendant(s).       )
17                                              )

18         Plaintiff RENO TECHNOLOGY CENTER 1, L.L.C. (“Reno Tech”), and Defendant NEW

19 CINGULAR WIRELESS PCS, LLC (“Cingular”) (collectively “Parties”), hereby stipulate and
20 agree as follows:

21         WHEREAS, on January 24, 2020, the Parties entered into a Confidential Settlement

22 Agreement (“Settlement Agreement”) with regard to the above-captioned matter, and this

23 stipulation is made by the Parties in good faith and not for purposes of delay or for other improper

24 purpose.

25         NOW, THEREFORE, good cause appearing, it is hereby stipulated and agreed by and

26 between the undersigned on behalf of their clients as follows:
27 / / /

28 / / /

                                                     1
                   STIPULATION AND ORDER FOR DISMISSAL / CASE NO. 3:17-CV-00410-LRH-WGC
     Case 3:17-cv-00410-LRH-WGC Document 53
                                         52 Filed 06/02/20
                                                  06/01/20 Page 2 of 2



 1         1.     The Parties hereby dismiss the above-captioned matter, in its entirety, with
 2 prejudice.

 3         2.     Except as otherwise set forth in the Settlement Agreement, each party shall bear its
 4 own fees and costs incurred.

 5 DATED this 1st day of June, 2020.                   DATED this 1st day of June, 2020.
 6         GUILD, GALLAGHER & FULLER,                         LAW OFFICE OF STEVEN P.
            LTD.                                               BRAZELTON
 7

 8 By:     /s/ John K. Gallagher                       By:   /s/ Steven P. Brazelton
           John K. Gallagher, Esq.                           Steven P. Brazelton, Esq.
 9         Nevada State Bar No. 956                          Nevada State Bar No. 5882
           Patrick H. Gallagher, Esq.                        Nathalie Huynh, Esq.
10         Nevada State Bar No. 14875                        Nevada State Bar No. 5997
           100 W. Liberty St., Ste. 800                      520 Holcomb Ave.
11         P.O. Box 2838                                     Reno, NV 89502
           Reno, NV 89505                                    Tele: (775) 826-2380
12         Tele: (775) 786-2366                              sbrazelton@brazeltonlaw.com
           Fax: (775) 322-9105                               nathaliehuynh2@gmail.com
13         jgallagher@ggfltd.com
           pgallagher@ggfltd.com                              Attorneys for Defendant Cingular
14                                                              Wireless PCS, LLC
           Attorneys for Plaintiff Reno
15           Technology Center 1, L.L.C.
16

17

18

19                                              IT IS SO ORDERED:

20

21
                                                UNITED STATES
                                                LARRY R. HICKS MAGISTRATE JUDGE
22                                              UNITED STATES DISTRICT JUDGE
                                                DATED:
23
                                                DATED this 2nd day of June, 2020.
24

25

26
27

28

                                                   2
                  STIPULATION AND ORDER FOR DISMISSAL / CASE NO. 3:17-CV-00410-LRH-WGC
